After Remand from the Supreme Court

MONROE, Judge.
A portion of the prior judgment of this court has been reversed by the Supreme *313Court of Alabama and the case has been remanded. In compliance with the supreme court’s opinion, Ex parte Elliott, 782 So.2d 308 (Ala.2000), we affirm those portions of the trial court’s judgment relating to the issues of alimony and property division.
We have previously affirmed the child-custody provisions of the trial court’s judgment, and we have previously reversed the child-support provisions and ordered a remand based on that reversal. Because we are now affirming the property-division provision and the alimony provision, we also affirm those portions of the judgment dividing the marital debts.
AFFIRMED IN PART AND REMANDED.
ROBERTSON, P.J., and YATES, CRAWLEY, and THOMPSON, JJ., concur-.